Citation Nr: 1044165	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  08-30 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to an initial compensable rating for tendon ruptures 
of the right distal biceps. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from 
December 1965 to December 1969 and from December 1981 to August 
1986. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Philadelphia, 
Pennsylvania.  In that rating decision, the RO granted an initial 
noncompensable rating for ruptured of the right distal bicep 
tendon pursuant to 38 U.S.C.A. § 1151.  During the pendency of 
the appeal, the case was transferred to the Buffalo, New York 
(RO). 

In October 2010, the Veteran testified before the undersigned 
during a videoconference hearing from the RO.  During the 
hearing, the undersigned identified the issues on appeal, and 
noted what pertinent evidence was outstanding and what evidence 
might assist in substantiating the claims.  Additionally, the 
Veteran through his testimony, with the assistance of her 
representative, demonstrated actual knowledge of the elements 
necessary to substantiate the claims.  See Bryant vs. Shinseki, 
23 Vet. App. 488 (2010).   A copy of the hearing transcript has 
been associated with the claims folder. 


FINDINGS OF FACT

1.  The Veteran is right-hand dominant.

2.  The Veteran's disability is manifested by a tendon rupture of 
the right distal biceps with mild muscle deformity, and that 
results in painful motion with guarding. 






CONCLUSION OF LAW

The criteria for an initial evaluation of 10 percent, and no 
higher, for tendon rupture of the right distal biceps have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. § 4.73, Diagnostic Code 5305 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA 
applies to the matters being addressed herein.   Upon receipt of 
a complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical or lay evidence, that 
is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 23353 
(Apr. 30, 2008)). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In this case, the claims for higher disability ratings are 
"downstream" issues in that they arose from the initial award of 
a noncompensable rating for ruptured of the right distal bicep 
tendon pursuant to 38 U.S.C.A. § 1151.  Prior to the July 2007 
rating decision, the RO issued a letter in that advised the 
Veteran of the evidence necessary to substantiate his claims for 
service connection and of his and VA's respective obligations 
with regard to obtaining evidence.  This letter also provided 
information regarding how VA assigns disability ratings and 
effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

For initial rating claims, where, as here, service connection has 
been granted and the initial rating and effective date have been 
assigned, the claim of service connection has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice was intended to serve has been fulfilled.  Furthermore, 
once a claim for service connection has been substantiated, the 
filing of a notice of disagreement with the rating of the 
disability does not trigger additional § 5103(a) notice.  See 
Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).

Under the VCAA, VA also has a duty to assist the Veteran in the 
development of a claim.  This includes assisting with procuring 
relevant records and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims file contains all the private and VA records 
identified by the Veteran.  The Veteran has not identified 
additional private or VA records that need to be obtained.

The Veteran was provided VA examinations pertaining to his muscle 
injury in July 2007 and May 2009.  On review, the Board finds the 
examinations of record adequate for rating purposes, and an 
additional examination is not warranted with regard to the issues 
decided herein.

As there is no evidence that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation stems 
from an initial grant of service connection for the disability at 
issue, multiple ("staged") ratings may be assigned for different 
periods of time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's disability due to the tendon rupture of the right 
distal biceps has been rated as noncompensable under a general 
set of criteria applicable to Muscle Group V found at 38 C.F.R. 
§ 4.73, Diagnostic Code 5305.  Under the criteria found at 
Diagnostic Code 5305, regarding the dominate hand, a 
noncompensable evaluation is warranted for slight disability, a 
10 percent rating is warranted for moderate disability, a 30 
percent rating is assigned for a moderately-severe disability, 
and a 40 percent evaluation is assigned in severe cases.  See 38 
C.F.R. § 4.73, Diagnostic Code 5305.

The criteria for the rating of muscle injuries are set forth in 
38 C.F.R. § 4.56. The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and uncertainty 
of movement, and disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe.  38 C.F.R. § 4.56(c), (d). 

For purpose of the present case, the criteria of slight, moderate 
and moderately severe are pertinent.  The following applies. 

A slight muscle disability is one where the injury was a simple 
wound of muscle without debridement or infection.  The service 
department record would show a superficial wound with brief 
treatment and return to duty.  There would be healing with good 
functional results.  There are no cardinal signs or symptoms of 
muscle disability that are defined in 38 C.F.R. § 4.56(c).  
Objectively, there would be a minimal scar, with no evidence of 
fascial defect, atrophy, or impaired tonus.  There would be no 
impairment of function, or metallic fragments retained in muscle 
tissue.  38 C.F.R. § 4.56(d).  

A moderate muscle disability is one where the injury was either 
through and through, or a deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  The service department 
record (or other evidence) would show in-service treatment for 
the wound.  There would be a consistent complaint of one or more 
of the cardinal signs or symptoms of muscle disability as defined 
in 38 C.F.R. § 4.56(c), particularly a lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  Objectively, the entrance 
(and if present, exit) scars would be small or linear, indicating 
short track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance, or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared to 
the sound side would be present.  Id.

A moderately severe muscle disability is one where the injury was 
either through and through, or a deep penetrating wound by a 
small high velocity missile or large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, and 
intramuscular scarring.  The service department record (or other 
evidence) would show hospitalization for a prolonged period for 
treatment of the wound.  There would be a consistent complaint of 
cardinal signs or symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c), and, if present, an inability to keep up with 
work requirements.  Objectively, the entrance (and if present, 
exit) scars would indicate the track of missile through one or 
more muscle groups.  There would be indications on palpation of 
loss of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive evidence 
of impairment.  Id.  

A severe muscle disability is one where the injury was either 
through and through, or a deep penetrating wound due to a high 
velocity missile, or large or multiple low velocity missiles, or 
one with a shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing of 
soft parts, intramuscular binding and scarring.  The service 
department record (or other evidence) would show hospitalization 
for a prolonged period for treatment of the wound.  There would 
be a consistent complaint of cardinal signs or symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56(c), which would be 
worse than that shown for moderately severe injuries, and, if 
present, an inability to keep up with work requirements.  
Objectively, there would be ragged, depressed and adherent scars, 
indicating wide damage to muscle groups in the missile track.  
Palpation would show loss of deep fascia or muscle substance, or 
soft flabby muscles in the wound area.  Muscles would swell or 
harden abnormally in contraction.  Tests of strength, endurance, 
or coordinated movements compared with the corresponding muscles 
of the uninjured side would indicate severe impairment of 
function.  Id.

If they happen to be present, the following would also be signs 
of severe muscle injury: (A) x-ray evidence of minute multiple 
scattered foreign bodies indicating intramuscular trauma and 
explosive effect of missile; (B) adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin covering 
in an area where bone is normally protected by muscle; (C) 
diminished muscle excitability to pulsed electrical current in 
electrodiagnostic tests; (D) visible or measurable atrophy;  (E) 
adaptive contraction of an opposing group of muscles; (F) atrophy 
of muscle groups not in track of the missile, particularly of the 
trapezius and serratus in wounds of the shoulder girdle; and (G) 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56.

When determining the severity of musculoskeletal disabilities 
such as the one at issue, which is at least partly rated on the 
basis of range of motion, VA must also consider the extent the 
Veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due to 
the extent of pain/painful motion, limited or excess movement, 
weakness, incoordination, and premature/excess fatigability, 
etc., particularly during times when his symptoms "flare up," 
such as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  See 38 
C.F.R. §§ 4.40, 
4.45.

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that there 
will be sufficient findings as to identify the disease and the 
disability there from, and to coordinate the rating with the 
identified impairment of function.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two rating evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  Any reasonable doubt will be resolved in 
favor of granting the Veteran's claim.  
38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); 38 C.F.R. § 3.102.

In this case, the Veteran seeks an initial compensable evaluation 
for tendon rupture of the right distal biceps.  The Veteran is 
currently evaluated as a "slight disability" for this disorder. 

The record shows that in January 2004, the Veteran injured his 
right forearm when he dropped an eight pound air conditioning 
unit and it landed on the edge of his right forearm.  The 
following day, the Veteran sought emergency treatment at VA 
Medical Center in Lebanon (VAMC).  On physical examination, there 
were no deformities observed and the Veteran had good grip.  
There was evidence of tenderness and painful motion.  X-ray of 
the right forearm ruled out any fracture and musculoskeletal 
injury.  The Veteran was diagnosed with a right forearm 
contusion, and his forearm was immobilized with bandage and 
placed in a sling.  The Veteran was instructed to use anti-
inflammatory medications and to ice and rest his forearm, and he 
was told to seek follow-up care if needed with his family 
physician.  

A March 2004 VA general surgical note shows that the Veteran 
reported that he continued to experience pain in his right 
forearm after the January 2004 incident.  The Veteran reported 
that two weeks after the initial incident he further injured his 
right forearm when he stretched his forearm to reach an object.  
There was objective evidence of bleeding, ecchymosis and 
swelling.  The Veteran was scheduled for a general surgery 
consultation two months later.  Prior to consultation, a MRI 
report revealed a ruptured tendon and it was felt at that time 
that repairing the tendon was not possible.  It was noted that 
the Veteran had difficulty playing the guitar, and that he had 
painful motion and general weakness in his right forearm. 

Physical examination in March 2004 revealed full range of motion 
in the right elbow, wrist, and fingers, and that he had full 
range of supination and pronation in his right forearm.  No 
additional pain with movement was observed, and there was no 
evidence of neurovascular problems.  The VA surgeon informed the 
Veteran that surgical repair was still possible, and the Veteran 
was referred for another surgical consultation.  The Veteran 
received an order for physical therapy to concentrate on 
supination strengthening.  

Subsequent VA treatment records show that the Veteran declined 
surgical repair of the right ruptured tendon, and he continued to 
pursue non-operative treatment, such as physical therapy.  These 
treatment records also show that the Veteran continue to 
experience pain and weakness in the right forearm with 
activities. 

VA afforded the Veteran two examinations in conjunction with his 
claim for a compensable evaluation for right tendon ruptured of 
the distal biceps. 

The Veteran first underwent a VA examination in July 2007 to 
evaluate the severity of the muscle injury in his right forearm.  
It was noted that the Veteran complained of a dull pain in the 
right distal biceps area at rest and flare-ups of increased pain 
with rotation of the right forearm outward, gripping and pulling 
objects weighing more than 20 pounds, lifting objects weighing 
more than 15 pounds, and playing the guitar for more than ten 
minutes.  It was noted that during flare-ups the Veteran is 
limited up 70 percent in his daily activities.  The Veteran 
reported that his disability did not prevent him from his 
occupation as a business manager, but it caused him some 
functional difficulties, such as lifting objects and typing.  He 
also stated that his disability interfered with his work as a 
musician, because he experienced significant flare-ups of pain 
after playing the guitar for ten minutes.  

On physical examination, the July 2007 VA examiner noted that 
there was a mild deformity observed at the distal end of the 
right biceps, but it was felt that the Veteran had minimal loss 
of muscle function due to muscle deformity.  There was no 
evidence of scars or bone or nerve involvement observed.  The 
Veteran had muscle strength in his right arm of 4/5 and he had 
full range of motion on the right elbow with flexion, extension, 
supination and pronation.  Full range of motion in the right 
shoulder was also observed.  The examiner opined that the Veteran 
had mild residuals from the right tendon rupture of the distal 
biceps.  

The Veteran was afforded another VA examination in May 2009.  In 
that examination report, the examiner noted that the Veteran 
complained of limited right elbow motion, and symptoms of severe 
"charley horse", painful motion, and constant aching in his 
biceps.  The Veteran reported that he continued to experience 
flare-ups of increased pain with lifting 20-25 pound weights with 
his right forearm.  He also reported that his disability limited 
his ability to work as a caregiver; it interfered with his 
ability to play the guitar; and it moderately to severely 
affected his activities of daily living.  The Veteran reported 
that he had movement difficulty with any activity that involved 
him raising his arm at or just below the shoulder level with the 
arm flexed.    

On physical examination, the May 2009 VA examiner observed the 
Veteran had muscle deformity around the elbow with supination and 
flexion of right elbow - characterized as a "Popeye muscle".  
There was evidence of tenderness, but no evidence of significant 
heat, warmth, erythema or edema about the right elbow.  No 
evidence of significant malaligment, drainage, or significant 
appreciable weakness, or any evidence of muscle atrophy was 
observed.  Range of motion testing revealed extension limited to 
four degrees with pain and repetitive motion, and flexion limited 
to 150 degrees with pain and repetitive motion.  The Veteran had 
ranges of motion of supination from zero to 116 degrees with 
pain, and of pronation from zero to 90 degrees with pain.  Some 
degree of guarding was observed during range of motion testing.  

Based on a review of the foregoing, the Board finds that the 
evidence of record supports a finding that the Veteran's 
disability due to right tendon ruptured of the distal biceps 
warrants a 10 percent evaluation, and no higher, under Diagnostic 
Code 5305.  See 38 C.F.R. § 4.73.  

The Veteran's disability is manifest by ruptured right distal 
biceps tendon with mild muscle deformity, and with painful 
motion, weakness and guarding.  The Veteran has reported 
significant functional limitations with his work and activities 
of daily living, and both VA examination reports revealed 
decreased range of motion with pain, albeit, it was still within 
the normal ranges of motion.  The evidence of record does show 
consistent complaint of cardinal signs and symptoms of muscle 
disability in the right elbow, including pain, weakness and 
guarding, as defined under 38 C.F.R. § 4.56(c).  There is no 
evidence of residuals scars, or bone or nerve involvement.

Under the criteria found at 38 C.F.R. § 4.56 (and identified 
above), the Veteran's disability more close approximates the 
description as "moderate" muscle damage to the right elbow.  As 
such, the Veteran's disability warrants a 10 percent evaluation, 
and no higher, under Diagnostic Code 5305.  See 38 C.F.R. § 4.73.  
While the disability is "moderate" and is best evaluated at a 
compensable, 10 percent, level, there is no evidence suggesting 
an even greater rating is warranted, since disability at this 
location does not result in "moderately-severe" muscle damage.

The history of the Veteran's muscle injury does not reflect a 
through and through, or a deep penetrating wound of foreign 
object.  There is no evidence of debridement, prolonged 
infections, or intramuscular scarring.  While there is evidence 
of muscle deformity with extension and flexion and testing 
revealed reduced strength, there is no objective evidence more 
than mild or minimal impairment.  As such, symptoms reflecting a 
"moderately-severe" muscle injury pursuant to Diagnostic Code 
5305 are not shown, and the corresponding compensable rating is 
not warranted.

The Board notes that the increased rating to "moderate" takes 
into consideration the additional functional loss due to pain and 
weakness under 38 C.F.R. §§ 4.40 and 4.45, and an increased 
evaluation above the "moderate" muscle injury is not warranted.  
The Veteran has provided credible reports that his muscle injury 
causes him significant pain, which impairs his movement during 
flare-ups; however, he did not characterize these episodes as 
constant.  Additionally, the Veteran reported that he could 
continue to perform activities of daily living, albeit with 
limitations.  In addition, on objective physical examination in 
July 2007 and May 2009, the Veteran demonstrated full range of 
motion and only slight decrease in muscle strength in his right 
forearm.  A disability rating equating a "moderately-severe" 
muscle injury is not warranted for right tendon ruptured of the 
distal biceps.  See 38 C.F.R. § 4.56.

Based on the forgoing, the Board finds that the Veteran's right 
tendon ruptured of the distal biceps is more accurately described 
as a "moderate" disability under provision of 38 C.F.R. § 4.56.  
As such, the evidence of record warrants an evaluation of 10 
percent, and no higher, for right tendon ruptured of the distal 
biceps (Muscle Group V).  See 38 C.F.R. § 4.73, Diagnostic Code 
5305.  

As the severity of the Veteran's symptomatology has been 
relatively constant throughout the period of this appeal, 
"staged" ratings are not warranted.  At no point does the 
record reflect more severe symptoms than those associated with a 
10 percent disability rating under Diagnostic Code 3505.  Should 
the Veteran's disability picture change in the future, he may 
apply for a higher rating.  See 38 C.F.R. § 4.1.

The record also does not reflect that an extraschedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted for 
the Veteran's disability.  While the Veteran has reported that 
his disability causes him significant interference with his work 
as a musician, this case does not present "exceptional" 
circumstances.  As discussed above, the Veteran's symptomatology 
is appropriately addressed by the 10 percent rating assigned, the 
Rating Schedule is adequate.  Moreover, the Veteran's disability 
has not required frequent periods of hospitalization and the 
record shows that the Veteran has been able to maintain other 
forms of employment.   Accordingly, the Board concludes that 
consideration of the provisions set forth at 38 C.F.R. § 
3.321(b)(1) is not warranted for the Veteran's disability.

Finally, a request for a total disability rating due to 
individual unemployability resulting from service-connected 
disability (TDIU), whether expressly raised by a veteran or 
reasonably raised by the record, is not a separate claim for 
benefits, but is rather part of the adjudication of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  In this case, however, the Veteran has indicated that he 
is working, and a TDIU claim is accordingly not raised.


ORDER

An initial evaluation of 10 percent, and no higher, for right 
tendon ruptured distal biceps is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


____________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


